tcmemo_2011_231 united_states tax_court concert staging services inc petitioner v commissioner of internal revenue respondent docket no 3050-09l filed date neil deininger and amy g hall for petitioner william f castor for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6330 to review the determination of respondent’s office of appeals appeals sustaining a proposed levy upon petitioner’s property to collect dollar_figure of employment_taxes for the taxable periods ended date date and date and unemployment taxes for the issues for decision are whether petitioner is entitled to relief from additions to tax under sec_6651 and penalties under sec_6656 because of reasonable_cause we hold it is not whether appeals abused its discretion in denying petitioner’s request to reallocate prior payments and deposits from the non- trust-fund portion to the trust fund portion of petitioner’s employment_tax liabilities we hold it did not whether appeals abused its discretion in denying petitioner’s request for a face-to-face collection_due_process cdp hearing in little rock arkansas little rock we hold it did not whether appeals abused its discretion in not granting petitioner a two- part hearing to separately discuss the issue of respondent’s allocation of petitioner’s payments to the non-trust-fund portion of tax_liabilities and the issue of petitioner’s proposed collection alternatives we hold it did not 1unless otherwise indicated section references are to the applicable version of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded 2we deem petitioner to have conceded issues raised in the petition but not addressed on brief see 127_tc_118 n affd 544_f3d_471 2d cir 123_tc_64 background the parties submitted this case to the court for decision without trial see rule the stipulation of facts and the attached exhibits are incorporated herein by this reference the stipulated facts are found accordingly when the petition was filed petitioner was an arkansas corporation with its principal_place_of_business in little rock petitioner operated as a stage production company from the early 1980s until date michael pinner mr pinner was petitioner’s sole shareholder and corporate officer at all relevant times petitioner filed form sec_941 employer’s quarterly federal tax_return for the taxable periods ended date date and date collectively employment_tax returns petitioner also filed form_940 employer’s annual federal unemployment futa_tax return for unemployment tax_return petitioner failed to pay all of the taxes reported on its employment_tax returns and unemployment tax_return collectively unpaid tax_liabilities according to form_4340 certificate of assessments payments and other specified matters petitioner entered into an installment_agreement with respondent in connection with petitioner’s unpaid tax_liabilities on date on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notifying petitioner that respondent proposed to levy upon petitioner’s property to collect the following tax_liabilities additional tax period unpaid amount penalty1 interest form_941 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number 1we understand respondent’s reference to additional penalty to relate to the addition_to_tax under sec_6651 and penalties under sec_6656 on date petitioner filed with appeals a form request for a collection_due_process or equivalent_hearing the request proposed an installment_agreement or offer-in-compromise as collection alternatives to respondent’s proposed levy petitioner also requested in an attachment to form that the additions to tax and penalties be abated because of reasonable_cause petitioner also contended that respondent overstated the sec_6656 penalty for the quarter ended date petitioner further asserted that respondent erred in failing to apply payments and deposits made by petitioner or mr pinner to the trust fund portion of taxes due on petitioner’s employment_tax returns trust_fund_taxes 3the trust_fund_taxes refer to taxes petitioner was required to withhold from the wages of its employees and to hold in trust continued by letter dated date petitioner requested a face- to-face cdp hearing in little rock on date petitioner faxed to respondent form 433-b collection information statement for businesses signed by mr pinner on the form 433-b mr pinner reported that petitioner was out of business but owned real_property mr pinner reported that the property’s value was dollar_figure and that it was subject_to a dollar_figure encumbrance petitioner did not attach supporting documentation regarding the encumbrance though the form 433-b instructed petitioner to do so the form 433-b also reported that a fire had destroyed a building and its contents but that petitioner still owned misc ellaneous equipment scattered around the country of uncertain value by letter dated date a settlement officer with appeals settlement officer notified petitioner that a cdp hearing had been scheduled by telephone for date the letter stated that the settlement officer could consider collection alternatives only if petitioner submitted a completed form 433-b with supporting documentation documentation supporting petitioner’s claims as stated in form and continued for the united_states see sec_7501 132_tc_301 copies of mr pinner’s and individual federal_income_tax returns on date petitioner resubmitted a copy of the previously filed form 433-b to appeals without supporting documentation petitioner also submitted a memorandum in support of its position memorandum the memorandum stated that petitioner was out of business and that petitioner’s main concern was whether payments and deposits had been properly applied to the trust fund portion of petitioner’s employment_tax liabilities which was borne by mr pinner as petitioner’s sole responsible_officer the memorandum also claimed that certain payments respondent allocated to the non-trust-fund portion of employment_taxes due for the quarter ended date date quarter should be reallocated to the trust fund portion of petitioner’s unpaid tax_liabilities finally the memorandum stated that the internal_revenue_service irs did not prepare a 4mr pinner did not file his individual federal_income_tax return until date as of date mr pinner had not filed his individual federal_income_tax return the record is not clear whether mr pinner submitted his income_tax returns to appeals 5the commissioner may collect unpaid trust_fund_taxes from an officer_or_employee within a company who is under a duty to collect and pay over trust_fund_taxes see sec_6671 and b this is commonly known as the trust fund recovery penalty tfrp the individuals who are liable for the tfrp are referred to as responsible persons mason v commissioner supra pincite the tfrp assessed against a responsible_person is separate from the employer’s responsibility for the unpaid taxes sec_6672 mason v commissioner supra pincite binding form 433-d installment_agreement formalizing petitioner’s installment_agreement with terms permitting respondent to apply payments in the government’s best interest attached to the memorandum were copies of checks from petitioner’s bank account totaling dollar_figure and checks totaling dollar_figure from mr pinner’s personal bank account all of the checks bore the notation trust fund only on date the settlement officer conducted a cdp hearing with petitioner’s counsel by telephone the settlement officer stated that a face-to-face hearing could be held in oklahoma city oklahoma oklahoma city but petitioner’s counsel refused that invitation next the settlement officer discussed respondent’s application of petitioner’s federal tax deposits and payments to the trust fund and non-trust-fund portions of petitioner’s unpaid tax_liabilities the settlement officer stated that mr pinner’s tfrp was not properly at issue because mr pinner had received a prior opportunity to appeal a cdp_notice with respect to the tfrp in a letter dated date petitioner’s counsel contended that contrary to respondent’s assertion neither petitioner’s counsel nor petitioner signed or received form 433-d sec_301_6159-1 proced admin regs permits the commissioner to require any installment_agreement entered into by the taxpayer and the irs to include terms protecting the interests of the government the terms of form 433-d state that the irs will apply all payments on this agreement in the best interest of the united_states that permitted respondent to apply payments in the government’s best interest the letter stated that petitioner requested an installment_agreement on or about date and soon thereafter petitioner and petitioner’s counsel received a letter approval of request to pay taxes in installments respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining respondent’s proposed levy on date the notice_of_determination stated that all payments made toward the unpaid tax_liabilities had been applied towards petitioner’s outstanding liability and that petitioner’s challenge to the application of payments between the trust fund and non-trust-fund portion was immaterial to the amount of tax owed the notice_of_determination further stated that appeals did not have jurisdiction to review whether payments were misapplied to the date quarter because that quarter was paid in full and not subject_to the proposed levy the notice_of_determination conceded that respondent had overstated the sec_6656 penalty for the quarter ended date by dollar_figure the notice_of_determination rejected petitioner’s proposed collection alternatives on account of petitioner’s failure to produce supporting documentation and stated that petitioner is not entitled to abatement of additions to tax and penalties because of the absence of reasonable_cause petitioner petitioned the court in response to the notice_of_determination discussion under sec_6331 the commissioner is authorized to levy upon the property or property rights of a taxpayer who fails to make payment for taxes due within days after notice_and_demand for payment at least days before a levy is made the commissioner must notify the taxpayer in writing of the opportunity to appeal the proposed levy at a cdp hearing held by appeals see sec_6330 b at the hearing the taxpayer may raise any relevant issue as to the propriety of the proposed levy including spousal defenses challenges to the collection action and offers of collection alternatives sec_6330 see also 114_tc_604 the taxpayer may also challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 a taxpayer may petition the court under sec_6330 to review appeals’ determination where the validity of the tax_liability is properly at issue we review appeals’ determination de novo sego v commissioner supra pincite 114_tc_176 where the validity of the tax_liability is not properly at issue we review appeals’ determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when appeals’ determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 125_tc_14 we first address petitioner’s claim_for_abatement of additions to tax under sec_6651 and penalties under sec_6656 i liability under sec_6651 and sec_6656 where a taxpayer fails to timely pay tax shown on a return sec_6651 imposes an addition_to_tax equal to percent of the required tax payment per month not to exceed percent in the aggregate sec_6656 similarly imposes a penalty on a taxpayer who fails to make any requisite federal tax deposits by the date prescribed see also sec_6656 additions to tax under sec_6651 and penalties under sec_6656 may be abated where a taxpayer proves that the failure to pay was due to reasonable_cause and not willful neglect see sec_6651 sec_6656 see also sec_301 c proced admin regs petitioner does not dispute that it failed to pay the unpaid tax_liabilities but claims that these additions to tax and penalties should be abated for reasonable_cause we disagree a taxpayer may challenge the commissioner’s determination of the underlying tax_liability at a cdp hearing only if the taxpayer did not receive a notice_of_deficiency or have any prior opportunity to dispute the tax_liability sec_6330 the underlying tax_liability is any amount owed by a taxpayer including the deficiency additions to tax and statutory interest see 115_tc_329 mcnair eye ctr inc v commissioner tcmemo_2010_ the record does not establish and respondent does not contend that petitioner received a notice_of_deficiency or that petitioner had a prior opportunity to dispute the additions to tax or penalties accordingly we review de novo petitioner’s entitlement to an abatement of the penalties and additions as determined by respondent see 118_tc_22 respondent bears the burden of producing evidence that the imposition of additions to tax and penalties is appropriate see sec_7491 see also 116_tc_438 the parties agree that petitioner failed to timely make tax_payments and federal tax deposits and on that basis we conclude that respondent has carried his burden petitioner thus bears the burden of proving that respondent’s determination is inappropriate because the failure to pay was due to reasonable_cause 469_us_241 see also higbee v commissioner supra pincite reasonable_cause exists if petitioner can establish that it through mr pinner exercised ordinary business care and prudence and was nevertheless either unable to pay the tax or would suffer an undue_hardship if it paid on the due_date sec_301_6651-1 proced amin regs courts have characterized this as a heavy burden see eg united_states v boyle supra pincite 90_f3d_1190 6th cir 860_f2d_1235 5th cir affg tcmemo_1987_391 the determination of whether a taxpayer exercised ordinary business care and prudence is based on all the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in light of the income sec_301_6651-1 proced admin regs a heightened standard for reasonable_cause applies when trust_fund_taxes are at issue see sec_301_6651-1 proced admin regs noting by way of 7we note that regulations under sec_6656 describe reasonable_cause only as to first-time depositors see sec_301_6656-1 proced admin regs however we have often looked to sec_6651 and regulations thereunder for guidance in determining reasonable_cause under sec_6656 as we have found the two sections to be analogous see eg 121_tc_89 affd 425_f3d_1203 9th cir custom stairs trim ltd v commissioner tcmemo_2011_155 example that what would ordinarily be considered reasonable_cause might not be considered as such when trust_fund_taxes are at issue see also mcnair eye ctr inc v commissioner supra petitioner argues that it has reasonable_cause for failure to pay its taxes because it lacked sufficient funds to both satisfy its tax_liabilities and remain in operation in a statement he forwarded to appeals requesting abatement of penalties mr pinner claimed that petitioner’s business began to suffer after the date attacks at the world trade center where it was staging a series of events mr pinner stated that as a result of the attacks petitioner lost staging structures and equipment and incurred significantly higher insurance rates that hurt its business mr pinner also alleged that petitioner subsequently reduced personnel and business_expenses and mr pinner sold his houseboat and took out a second mortgage on his colorado ranch in order to provide additional funding for petitioner we are not persuaded that these events even if true establish that petitioner exercised ordinary business care and prudence or that it was unable to pay or would suffer undue_hardship if required to pay on the due_date petitioner has not produced evidence to support the claim that mr pinner sold his houseboat and took out a second mortgage in order to raise additional funds for petitioner nor has 8mr pinner also claimed that petitioner lost all of its continued petitioner offered evidence to support its financial status at the time the taxes were due as this case was submitted for decision without trial pursuant to rule we have no occasion to observe mr pinner making these self-serving statements especially given the lack of corroborating evidence in support of mr pinner’s statements we are simply unwilling to credit the claim that petitioner exercised ordinary business care and prudence see watts v commissioner tcmemo_2009_103 we therefore sustain respondent’s determination that petitioner is liable for additions to tax under sec_6651 and penalties under sec_6656 ii allocations of payments between trust fund and non-trust- fund tax_liabilities petitioner next challenges respondent’s application of its payments and deposits to the non-trust-fund portion rather than the trust fund portion of its employment_tax liabilities petitioner contends that a challenge to respondent’s application of its payments to the non-trust-fund portion of its employment_tax liabilities non-trust-fund taxes is a challenge to the existence or amount of the underlying tax_liability under continued equipment because of a burglary and a fire plunging it further into financial difficulties these events however occurred after the closing of the business in and could not have been the cause of petitioner’s inability to satisfy its tax_liabilities in and therefore we cannot conclude that these events constitute reasonable_cause for petitioner’s failure to pay its taxes on time see sec_301_6651-1 proced admin regs sec_6330 and is subject_to de novo review we disagree in kovacevich v commissioner tcmemo_2009_160 we held that questions about whether a particular check was properly credited to a particular taxpayer’s account for a particular tax_year are not challenges to his underlying tax_liability see also orian v commissioner tcmemo_2010_234 our holding in kovacevich is consistent with our interpretation of the phrase underlying tax_liability in prior cases where we determined that the underlying tax_liability challenged by a taxpayer under sec_6330 refers to any amount owed by a taxpayer pursuant to tax laws see eg katz v commissioner t c pincite mcnair eye ctr inc v commissioner tcmemo_2010_81 we reasoned in kovacevich that a challenge to the proper crediting of checks to a particular tax_year is not a challenge to the underlying tax_liability because such an inquiry does not raise questions of the amount of tax imposed by the code for a particular tax_year but instead presents the question of whether that liability remains unpaid petitioner’s challenge to respondent’s allocation of petitioner’s payments and deposits similarly raises the question of the amount of tax_liability remaining unpaid we are mindful that the allocation of payments between trust fund and non-trust-fund taxes affects mr pinner’s tfrp liabilities but the reallocation of payments between trust fund and non-trust-fund taxes does not change the amount of tax petitioner owes we therefore review appeals’ decision not to reallocate petitioner’s payments for abuse_of_discretion see orian v commissioner supra kovacevich v commissioner supra see also 961_f2d_867 9th cir a allocation of undesignated federal tax deposits petitioner argues that the settlement officer abused his discretion in declining to reallocate four undesignated federal tax deposits ratably to the trust fund and non-trust-fund taxes due for the quarter ended date we disagree petitioner claims that internal_revenue_manual irm pt date requires that the irs ratably apply undesignated federal tax deposits between trust fund and non- trust-fund tax_liabilities when the payments correspond with the amount of federal tax deposits due from a taxpayer petitioner relies on a note to irm pt which states if the taxpayer established that the deposit was in the amount required by sec_31_6302-1 the ftd federal_tax_deposit was considered a designated payment and applied to the non-trust- fund and the trust fund portions of tax for the specific period covered by the ftd even before date the taxpayer must provide payroll records that show the composition of the ftd the records must reflect exactly how much of the ftd was employer fica employee fica and income_tax withheld the main text of irm pt states that if notification of a tfrp assessment was issued before date any undesignated payments received through date will first be applied to the non-trust-fund portion of tax then to collection costs penalty and interest and lastly to the trust fund portion of tax the note thus states an exception to the general method for payment application referenced in the body of irm pt as the tfrp assessment against mr pinner relates to taxable quarters in and notification of the tfrp assessment could not have been issued before date moreover petitioner asserts on brief that the four federal tax deposits were made between october and date as respondent received the undesignated payments after date and issued the notification of a tfrp assessment after date irm pt and its accompanying note is not applicable to petitioner’s case as a general practice the irs allows a taxpayer to designate the application of voluntary tax_payments see 47_tc_65 revproc_2002_26 2002_1_cb_746 see also jehan-das inc v united_states in re 925_f2d_237 8th cir in the absence of a designation by the taxpayer regarding the application of payments the irs generally applies payments in a manner that best serves its interest see davis v united_states supra pincite 565_f2d_1042 8th cir the irs has long followed the policy of applying undesignated payments to non-trust-fund taxes before trust_fund_taxes see irm pt date and many courts have endorsed that policy see 436_us_238 ndollar_figure jehan-das inc v united_states in re jehan-das inc supra pincite 900_f2d_1144 7th cir and cases cited thereat we thus find that the settlement officer did not abuse his discretion in determining that respondent may apply petitioner’s undesignated federal tax deposits to non-trust-fund taxes for the quarter ended date b designated payments petitioner next claims that appeals’ refusal to reallocate payments designated by petitioner and mr pinner as trust fund tax_payments but treated by respondent as non-trust-fund taxes was an abuse_of_discretion in particular petitioner refers the court to payments related to those at issue in this case and a quarter not at issue in this case namely the date quarter petitioner’s designated payments petitioner contends that the settlement officer abused his discretion in affirming respondent’s refusal to honor the trust fund only designation marked on payments petitioner made respondent counters that the settlement officer did not abuse his discretion because petitioner had entered into an installment_agreement which gave respondent broad authority to apply payments in the best interest of the government petitioner replies that it never signed or received form 433-d and that the payment designation as trust fund only must be respected sec_301_6159-1 proced admin regs provides that where a taxpayer has entered into an installment_agreement the irs may take actions to protect the interests of the government with regard to the unpaid tax_liability unless the installment_agreement states otherwise see irm pt date in a letter to appeals dated date petitioner’s counsel stated that petitioner requested an installment_agreement on or about date that letter further stated that petitioner and its counsel received a letter approval of request to pay taxes in installments notifying them that respondent had approved an installment_agreement moreover the record contains petitioner’s account transcripts which reflect that petitioner had entered into an installment_agreement forms submitted by the parties indicate that petitioner entered into an installment_agreement with respondent on date in connection with its unpaid tax_liabilities the existence of this installment_agreement is further evidenced by the assignment of status to petitioner’s accounts as shown in petitioner’s employment_tax account transcripts respondent’s internal policy indicates that status is assigned only with the receipt of a completed form 433-d formalizing an installment_agreement see irm pt an integrated collection system entry dated date similarly states that petitioner was in stat and that petitioner was in compliance with its installment payments while petitioner asserts that it never signed or received any form 433-d formalizing an installment_agreement it does not state that an installment_agreement was not entered into on the basis of respondent’s regularly kept business records we infer that an installment_agreement was entered into see 530_f2d_781 8th cir the presumption of regularity supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume they have properly discharged their official duties nor has petitioner come forward with evidence showing that the installment_agreement contained any terms prohibiting respondent from applying payments to non-trust-fund taxes before 9the irm states that form 433-d could be used to execute an installment_agreement without obtaining the signature of the taxpayer on the form see irm pt - date while we express concern over respondent’s inability to produce a copy of the installment_agreement which petitioner purportedly entered into petitioner bears the burden of proving that it did not sign or receive a copy of the form 433-d as this case was submitted under rule we could not observe mr pinner at trial we are thus unable to accept the allegations that no form 433-d was signed or received by petitioner or petitioner’s counsel especially when the irs’ account transcripts reflect that such an installment_agreement was entered into trust_fund_taxes we therefore find that respondent may protect the interests of the government by applying payments to non- trust-fund taxes for the taxable quarters at issue and for the date quarter pursuant to sec_301_6159-1 proced admin regs petitioner further contends that the irs’ policy of giving non-trust-fund taxes priority over trust_fund_taxes repudiate s the trust_fund_theory according to petitioner payments of tax must first be applied to satisfy the trust fund portion of a taxpayer’s liability contrary to petitioner’s assertion that the trust_fund_theory is embodied in sec_7501 we find that sec_7501 neither explicitly nor implicitly prescribes a hierarchy for application of payments to trust fund and non- trust-fund taxes we have stated previously that we will not question the irs’ determination of what payment application method is in the best interest of the united_states see bierhaalder v commissioner tcmemo_1995_307 respondent’s practice of prioritizing the payment of non-trust-fund taxes is reasonable because consistent with the purpose of sec_6672 it enables the commissioner ‘to reach those responsible for the corporation’s failure to pay the taxes which are owing ’ see 952_f2d_236 8th cir quoting 431_f2d_742 5th cir accordingly we find that the settlement officer did not abuse his discretion in denying petitioner’s request to reallocate designated payments from non-trust-fund to trust_fund_taxes mr pinner’s designated payment petitioner also contends that a dollar_figure payment made by check from mr pinner’s personal bank account should have been applied to the tfrp assessed against mr pinner and not to petitioner’s non-trust-fund taxes we are unable to agree for two reasons first mr pinner indicated on the check that the payment was for trust funds only as mr pinner is not personally liable for non-trust-fund taxes that designation would be unnecessary unless mr pinner was making payments on behalf of petitioner second as this case was submitted under rule we have no evidence that mr pinner intended to apply that payment towards his tfrp liability we thus find that petitioner has failed to carry its burden of proving that the payment mr pinner made was not a payment made on behalf of petitioner under an installment_agreement accordingly we find that the settlement officer did not abuse his discretion in affirming respondent’s application of mr pinner’s dollar_figure payment to petitioner’s non-trust-fund taxes iii denial of face-to-face hearing in little rock petitioner also contends that the settlement officer abused his discretion in refusing to conduct a face-to-face hearing with petitioner in little rock because this is not a challenge to the underlying tax_liability we review this issue for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite the regulations interpreting sec_6330 provide that a cdp hearing may but is not required to consist of a face-to- face meeting sec_301_6330-1 q a-d6 proced admin regs emphasis added see also 115_tc_329 a taxpayer will ordinarily be offered a face- to-face hearing if the taxpayer presents in the cdp request relevant and nonfrivolous issues relating to the proposed levy sec_301_6330-1 q a-d7 proced admin regs see also golditch v commissioner tcmemo_2010_260 in the case of a taxpayer business the location of that hearing is the appeals_office closest to the taxpayer’s principal_place_of_business sec_301_6330-1 q a-d7 proced admin regs finally the regulations provide that if a face-to-face hearing is not held a hearing conducted by telephone by correspondence or by review of documents will suffice for purposes of sec_6330 see id as documented in the notice_of_determination the settlement officer offered petitioner a face-to-face hearing in oklahoma city because petitioner’s counsel refused that arrangement the settlement officer held the cdp hearing by telephone as the settlement officer has complied with the procedure promulgated in the regulations we find that he did not abuse his discretion in refusing petitioner’s request for a face-to-face hearing in little rock petitioner also contends that appeals must grant it a face- to-face hearing in little rock pursuant to the internal_revenue_service restructuring and reform act of rra publaw_105_ sec b 112_stat_768 that section provides that the commissioner shall ensure that an appeals officer is regularly available within each state petitioner acknowledges on brief that appeals had scheduled settlement officers to conduct face-to-face cdp hearings with taxpayers in little rock before and after petitioner’s cdp hearing but apparently not on a date agreeable to petitioner appeals also offered petitioner a face-to-face hearing in oklahoma city even though a cdp hearing is not required to consist of a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs on the basis of the record as a whole we are satisfied that appeals has made its officers regularly available as required by rra section b accordingly we conclude that appeals did not abuse its discretion in failing to hold a face-to-face hearing with petitioner in little rock iv whether petitioner is entitled to a two-part determination petitioner argues that appeals abused its discretion in not bifurcating the cdp hearing to separately consider petitioner’s underlying tax_liability and its proposed collection alternatives according to petitioner appeals prematurely considered petitioner’s proposed collection alternatives before a determination was made as to the amount of its underlying tax_liability we understand petitioner to argue that it should be allowed to delay its discussion of proposed collection alternatives until appeals has reached its determination on petitioner’s request to reallocate payments and deposits to its trust_fund_taxes petitioner relies on 317_fsupp2d_1276 d n m which held that appeals abused its discretion when it issued a notice_of_determination rejecting a proposed collection alternative before it determined the correct amount of taxes owed by the taxpayers petitioner’s reliance on borges is misplaced the taxpayers in borges challenged the amount of their total_tax liability at their cdp hearing and the settlement officer issued her notice_of_determination before determining the amount of the taxpayers’ tax_liability in the instant case however the settlement officer issued a notice_of_determination which determined the tax_liabilities owed by petitioner including an abatement of dollar_figure in federal_tax_deposit penalty for the quarter ended date thus unlike the rejection in borges the settlement officer’s rejection of petitioner’s proposed collection alternatives was not premature the regulations under sec_6330 allow for more than one cdp hearing with respect to a tax period in two limited circumstances first appeals may conduct more than one cdp hearing if different types of tax are involved in the proposed levy eg employment_tax liability and income_tax_liability sec_301_6330-1 q a-d1 proced admin regs second where the same type of tax is involved appeals may conduct more than one cdp hearing if the amount of unpaid tax has changed because of an additional_assessment of tax or an additional_assessment of penalties for that period id petitioner’s case does not fall into either of these circumstances we thus hold that appeals was not required to bifurcate the cdp hearing to separately review the trust fund tax allocation and petitioner’s proposed collection alternatives the settlement officer verified that the requirements of applicable law or administrative procedure with respect to the proposed levy had been met he considered all relevant issues presented by petitioner and determined that the proposed levy action was no more intrusive than necessary although petitioner proposed an installment_agreement or an offer-in-compromise as a collection alternative to respondent’s proposed levy mr pinner failed to provide the supporting financial information requested by appeals the settlement officer determined that collection alternatives could not be considered because petitioner failed to provide supporting documentation especially with regard to the equity in petitioner’s remaining assets we conclude that it was not an abuse_of_discretion to reject petitioner’s proposed collection alternatives given the lack of information surrounding the remaining equity in petitioner’s assets see mcclanahan v commissioner tcmemo_2008_161 finding that a settlement officer did not abuse her discretion in rejecting a taxpayer’s collection alternatives where that taxpayer refused to disgorge the realizable equity in life_insurance policies we conclude that the settlement officer satisfied his obligation to petitioner under sec_6330 v conclusion we have considered all arguments made by the parties and to the extent not discussed above we conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
